Citation Nr: 1626630	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected ankylosis of the right little finger. 

2.  Entitlement to service connection for a lung disability, including residuals of pneumonia, and under the provisions of 38 U.S.C.A. § 1151 due to medical treatment by VA. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to September 1966, and from October 1966 to February 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the March 2016 Board hearing, the Veteran raised claims of entitlement to service connection for coronary artery disease and a total rating for compensation purposes based upon individual unemployability.  These matters have not been adjudicated RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a lung disability, including residuals of pneumonia, and under the provisions of 38 U.S.C.A. § 1151 due to medical treatment by VA is addressed in the Remand portion of this decision.


FINDING OF FACT

During the March 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the claim of entitlement to an initial compensable evaluation for ankylosis of the right little finger is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial compensable evaluation for ankylosis of the right little finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   

In the present case, the Veteran has withdrawn the claim of entitlement to an initial compensable evaluation for ankylosis of the right little finger.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable evaluation for ankylosis of the right little finger is dismissed.


REMAND

The Veteran contends that he has a residual lung disability as a result of contracting pneumonia during his active military service.  During the March 2016 hearing before the Board, he also advanced this claim under a theory of entitlement to compensation under 38 U.S.C.A. § 1151, contending that his current lung disorder is an additional disability related to coronary artery bypass graft performed at a VA facility.

Where a veteran experiences an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2014).  The RO has not adjudicated the Veteran's claim for service connection under these provisions, as it is not entirely clear from the claims file whether the Veteran meant to pursue a claim under this theory.  As a claim for service connection includes all theories under which service connection may be granted, the RO must also consider the Veteran's claim for entitlement to service connection for a lung disorder under the provisions of 38 U.S.C.A. § 1151.  Bingham v. Principi, 18 Vet. App. 470, 474   (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a service connection claim includes all theories under which service connection may be granted); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).

Review of the Veteran's claim file also reveals that there may be additional VA medical treatment records pertinent to the Veteran's claim that have not yet been obtained, to include surgical records and follow-up clinical record for the coronary artery bypass graft performed at a VA medical facility in July 2013.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran proper statutory and regulatory notice as to what is needed to substantiate the claim for service connection for a lung disorder under the provisions of 38 U.S.C.A. § 1151 and assist the Veteran with this claim.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, RO must obtain copies of the VA surgical and clinical records of the Veteran pertaining to the July 2013 coronary artery bypass graft.  

All attempts to secure this evidence must be documented in the electronic file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, to include VA examination to determine the nature and etiology of the claimed lung disorder if shown to be required under 38 C.F.R. § 3.159 (2015), the RO must re-adjudicate the Veteran's claim of entitlement to service connection for a lung disorder, including residuals of pneumonia, and under the provisions of 38 U.S.C.A. § 1151 due to medical treatment by VA.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


